DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim three refers to linear protrusions 28, 30 which has the same reference numerals as the linear projections (and the same in the specification), are they the same element?  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clopton U.S. Patent No. 5,137,145.

Claim 2, Clopton teaches each sliding profile (40) is provided with a flat front surface (42) opposite to said rear surface, on which the goods being transported crawl. 
Claim 3, Clopton teaches the second coupling means (45) of each sliding profile (40) consist of a pair of linear protrusions (36, 36’), integrally formed in a single piece with said sliding profile (40) and extending over the entire length, along the second axis (along length of 30 above 40 Fig. 1), of said sliding profile (40). 
Claim 4, Clopton teaches each linear projection (36, 36’) has a hook-shaped cross-section, with respective free ends (at 38, 38’) diverging from each other. 
Claim 8, Clopton teaches on a single support structure (30) there are two distinct sliding profiles (40) provided, positioned at opposite ends of the second side (at 32’) of said support structure (30), so that in the assembled configuration of the guiding device (Fig. 7) on the conveyor there are a lower sliding profile (40) and an upper sliding profile (40) on the same support structure (30) Fig. 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Clopton U.S. Patent No. 5,137,145 in view of Marsetti U.S. Patent No. 9,422,110.
Claim 5, Clopton teaches the support structure (30), but does not teach as Marsetti teaches is manufactured with a first polymeric material of 7 which is different with respect to a second polymeric material of 6 to be used with which each sliding profile (44 of Clopton) is manufactured, wherein said second polymeric material of 6 with Marsetti has resilience properties C4 L38-45; C5 L50-55. It would be obvious to one of ordinary skill to specify the various materials as taught by Marsetti into the invention of Clopton to explain the compatibility of the components.
Claim 6, Clopton does not teach as Marsetti teaches the second polymeric material of 6 to be used with which each sliding profile (44 of Clopton) is manufactured has a higher molecular mass and a lower friction coefficient with respect to those of the first .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Clopton U.S. Patent No. 5,137,145 in view of Marsetti U.S. Patent No. 9,422,110 in view of Ranger U.S. Patent No. 7,891,484.
Claim 7, Clopton does not teach as Ranger teaches said second polymeric material 40 is added with lubricating substances, so as to further reduce its friction coefficient and the effects generated by the rubbing of the products on each sliding profile (44 of Clopton) C3 L43-55. It would be obvious to one of ordinary skill to specify the materials as taught by Ranger into the invention of Clopton to explain the compatibility of the components.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS